Citation Nr: 0520470	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from April 1968 to April 1970, 
including service in the Republic of Vietnam. His medals and 
decorations include the Army Commendation Medal with Oak Leaf 
Cluster and 'V' device, the Vietnamese Cross of Gallantry 
with Palm, and the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In April 2002, the veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of that hearing is 
of record. 


REMAND

In its prior November 2003 remand, the Board directed that 
the veteran be afforded a VA examination by a different VA 
examiner for opinion as to whether hypertension had its 
onset during the veteran's service, whether it was 
proximately due to or the result of the veteran's service-
connected PTSD, or whether it was aggravated (permanently 
worsened) by the service-connected PTSD.

In a June 2004 VA examination, a VA physician noted that he 
had previously examined the veteran on May 10, 2004, and 
that there were no records of that examination in the claims 
file. The physician then re-examined the veteran on June 7, 
2004, with a note to refer to the more extensive May 10, 
2004 examination. 

The Board notes that this examination was also apparently 
not available for consideration by the RO in its most recent 
March 2005 supplemental statement of the case, and does not 
otherwise seem to be of record. Therefore, the May 10, 2004, 
VA examination report should be located and associated with 
the claims file. If it remains unavailable, the VA examiner, 
as noted above, should again address the questions posed in 
the Board's remand after review of the veteran's C file.

In June 2004 the examiner noted that the veteran had been 
diagnosed with hypertension prior to his diagnosis with 
PTSD, and that elevated blood pressure readings in July 1994 
and May 1995 predated diagnosis of PTSD and preclude 
causation of hypertension by PTSD. However, the examiner 
failed to respond to the question as to whether hypertension 
was etiologically related to the veteran's military service.  
Secondary service connection on the basis of aggravation 
also needs to be addressed.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

On review of the claims file, the Board notes that service 
medical records reflect a February 1968 enlistment 
examination sitting blood pressure reading of 130-80, and 
March 1970 separation examination revealed a sitting blood 
pressure reading of 144/78. Post-service medical records 
reveal blood pressure readings in July 1994 at 146/93, 
August 1994 at 122/76, and September 1994 at 141/88, and May 
1995 VA examination sitting blood pressure reading of 
173/104. In his hearing before a hearing officer at the RO, 
the veteran testified that his high blood pressure was noted 
during hospitalization for PTSD, and he was treated for 
hypertension. A February 1996 discharge summary from 
admission for PTSD includes diagnoses of hypertension and 
PTSD.

In light of the above, the examiner should address the 
remaining question, as noted above (provided, of course, 
that it is not already addressed in the May 10, 2004 
examination report).

As such, requested development has not been completed.  
Corrective action must be undertaken prior to entry of a 
Board decision.  See Stegall v.Brown, 11 Vet. App. 268 
(1998). 

The Board regrets therefore, that another remand is 
necessary to ensure due process is afforded the veteran in 
his claims. 

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.	The May 10, 2004 VA examination should 
be located and associated with the 
claims folder, and the claims file 
returned to the physician who provided 
the most recent June 2004 VA 
examination for preparation of an 
Addendum. If that physician is no 
longer available, the RO should 
arrange for another physician with 
appropriate expertise (a suitable 
substitute) to review the veteran's C-
file, including the May 2004 VA 
examination, and note such review in 
the examination report. 

2.	If the May 10, 2004 report cannot be 
located, the veteran should be re-
examined if necessary, and an original 
report made responsive to the 
questions in the Board's prior 
November 2003 Remand.

3.	Otherwise, based on this review 
(provided that it includes the May 10, 
2004 report) the examiner should 
provide an opinion as to whether it is 
likely; unlikely; or at least as 
likely as not (that is a probability 
of more than 50 percent), that the 
veteran's hypertension is 
etiologically related to his military 
service.  In the alternative, the 
examiner should comment on whether the 
PTSD makes the hypertension worse 
(i.e., aggravates the hypertension) 
and if so, describe the degree of 
aggravation.  The supporting rationale 
for all opinions expressed must be 
provided. If it is determined that an 
opinion cannot be entered without 
examination of the veteran, such 
examination should be scheduled. 

4.	The RO should undertake any other 
development and/or corrective action 
it determines to be indicated and then 
readjudicate the claim. If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




